DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered. Claims 1-7, 9-12, and 15-20 are pending.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered. Applicant amended independent claim 9 to incorporate the allowable subject matter of dependent claim 14, and independent claim 1 has been similarly amended. However, upon reconsideration of the claims as currently amended a new grounds of rejection has been set forth below in view of Shin et al. (see new grounds of rejection below for details).
Claim Objections
Claim 1 is objected to because of the following informalities: a typographical error. Line 9 should read “the first longitudinal end of the expandable structure.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 9-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first and second interlocking portions" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending line 6 to read “formed of first and second interlocking portions” and the limitations have been interpreted as such for examination purposes. Claims 10-12 and 15-20 are also rendered indefinite due to their dependency from claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Pub. No. 2007/0173927).
Regarding claim 1, Shin discloses a method for positioning an expandable structure (80) in a bend in a tubular structure having a wall (a blood vessel; for example, see Figures 8 and 9), comprising positioning the expandable structure (80) in a low-profile state along the bend in the tubular structure (via guide tube 50; for example, see Figure 7, paragraphs 88-89, in which 80 is delivered the same way to a stenosal portion in straight vessel and a winding vessel), wherein the expandable structure (80) has first and second longitudinal ends (for example, see Figures 5 and 7-9 and annotated figure below) and comprises a strand of material interwoven to form a plurality of joints (see annotated figure below) formed of first and second interlocking portions of a first strand and a second strand, respectively (for example, see Figures 5-6b and annotated figure below: ip1 and ip2), and wherein the first strand bends back on itself to form a narrowed portion (np1) with itself such that the second strand cannot move through the narrowed portion (see annotated figure below), wherein the narrowed portion is positioned between the first [longitudinal] end of the expandable structure and the first and second interlocking portions (see annotated figure below), expanding the expandable structure (80) into apposition with the tubular structure wall along the bend such that the expandable structure conforms to the tubular structure wall (for example, see Figures 8-9), moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress (for example, see Figures 6b, 8, and 9, wherein the interlocking portions move away from one another on the inner curve portions where there is tensile stress), and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress (for example, see Figures 6a, 8, and 9, wherein the interlocking 
Regarding claim 2, Shin discloses the tubular structure is a blood vessel (for example, see paragraphs 88-89). 
Regarding claim 4, Shin discloses the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2) at a corresponding joint of the plurality of joints (see annotated figure below), and the method further comprises increasing the distance between the first and second narrowed portions along the length of the expandable structure (for example, see Figures 6a-6b and 8-9, wherein increasing takes place on the inner curve portions where there is tensile stress and the narrowed portions move away from each other).
Regarding claim 5, Shin discloses the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2) at a corresponding joint of the plurality of joints (see annotated figure below), and-2-Application No.: 16/404,594Attorney Docket No. 121675-8010.US02 Preliminary AmendmentClient Reference No. 356674.US03DIVthe method further comprises decreasing the distance between the first and second narrowed portions along the length of the expandable structure (for example, see Figures 6a-6b and 8-9, wherein decreasing takes place on the outer curve portions where there is compressive stress and the narrowed portions move toward each other).
Regarding claim 6, Shin discloses the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2) at a corresponding joint of the plurality of joints (see annotated figure below), and the method further comprises increasing the distance between the first and second narrowed portions along the length of the expandable structure (for example, 
Regarding claim 7, Shin discloses the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2) at a corresponding joint of the plurality of joints (see annotated figure below), and as the expandable structure (80) is expanded in the tight bend, the method further comprises increasing the distance between the first and second narrowed portions along the length of the expandable structure under tensile stress (for example, see Figures 6a-6b and 8-9, wherein increasing takes place on the inner curve portions where there is tensile stress and the narrowed portions move away from each other) and simultaneously decreasing the distance between the first and second narrowed portions along the length of the expandable structure under compressive stress (for example, see Figures 6a-6b and 8-9, wherein decreasing takes place on the outer curve portions where there is compressive stress and the narrowed portions move towards each other).

    PNG
    media_image1.png
    353
    462
    media_image1.png
    Greyscale

	Regarding claims 9, Shin discloses a method for positioning an expandable structure (80) in a bend in a tubular structure having a wall (a blood vessel; for example, see Figures 8 and 9) comprising positioning the expandable structure (80) in a low-profile state along the bend in the tubular structure (via guide tube 50; for example, see Figure 7, paragraphs 88-89, in which 80 is delivered the same way to a stenosal portion in straight vessel and a winding vessel), wherein the expandable structure (80) has a first and a second end (for example, see Figures 5 and 7-9 and annotated figure below) and comprises a strand of material interwoven to form a plurality of joints formed of first and second [interlocking] portions of a first strand and a second strand, respectively (for example, see Figures 5-6b and annotated figure below: ip1 and ip2), and wherein, at the joints, the first strand bends back on itself to form a narrowed portion (np1) with itself such that the second strand cannot move through the narrowed portion (see annotated figure below), and wherein the narrowed portion is positioned between the first end and the first and second 
Regarding claim 10, Shin discloses the tubular structure is a blood vessel (for example, see paragraphs 88-89).
Regarding claim 12, Shin discloses the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2) that limits disengagement of the first strand and the second strand at a corresponding joint of the plurality of joints (for example, see Figures 6a-6b and annotated figure below).
Regarding claim 15, Shin discloses the first strand forms a curved portion (the bent portions) that partially encloses a gap (the space between adjacent struts).
Regarding claim 16, Shin discloses the second strand extends through the gap (for example, see Figure 6b).

Regarding claim 19, the narrowed portion is a first narrowed portion (np1), and wherein the second strand bends back on itself to form a second narrowed portion (np2).
Regarding claim 20, Shin discloses the second strand bends back on itself without crossing over itself (V-shapes which lack a crossing over; for example, see Figures 6a-6b).

    PNG
    media_image1.png
    353
    462
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claims 1 and 9 above, and further in view of Horton (US Pub. No. 2014/0228939).
Shin discloses the claimed invention except for whether the bend may be a tight bend (as disclosed in paragraph 200 of the specification, applicant describes a “tight bend” as a bend angle of at least 90 degrees). Horton also discloses a method for positioning an expandable member (40/60) in a bend in a tubular structure (tubular blood vessel 10). Horton teaches the bend is a tight bend (Figure 8A illustrates the blood vessel bend angle is at least 90 degrees). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed Shin’s expandable structure in a tight bend as taught by Horton, since blood vessels having tight bends are known and doing so would enable treatment of a blood vessel having a tight bend.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.

	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have formed Shin’s expandable structure of a single continuous filament such that both the first strand and the second strand are portions of the same filament because the applicant has not disclosed that a single continuous filament provides an advantage, is used for a particular purpose, or solves a stated problem over two separate filaments. One of ordinary skill in the art, furthermore, would have expected Shin’s expandable structure, and applicant’s invention, to perform equally well with two separate filaments as taught by Shin or the claimed single continuous filament because the applicant indicates both are equally suitable (for example, see paragraph 193 of the specification) and both embodiments would perform the same function of forming an expandable interwoven structure having first and second portions that move away from one another under tensile stress and towards one another under compressive stress.
	Therefore, it would have been prima facie obvious to modify Shin to obtain the invention as specified in claim 17 because such a modification would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on Monday -Thursday 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 4, 2022